Case: 14-41383      Document: 00513080099         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 14-41383                                FILED
                                 Conference Calendar                        June 16, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOEL TORRES-SALAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-379-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Joel Torres-Salas raises an
argument that is foreclosed by United States v. Teran-Salas, 767 F.3d 453, 458-
62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015). In Teran-Salas, we
determined that the appellant was not entitled to relief based merely on the
existence of a theoretical possibility that the defendant could be convicted
under Texas Health & Safety Code § 481.112(a) for conduct that would not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41383    Document: 00513080099     Page: 2   Date Filed: 06/16/2015


                                 No. 14-41383

qualify as a federal drug trafficking offense. See Teran-Salas, 767 F.3d at 458.
Torres-Salas has not demonstrated “a realistic probability that Texas would
prosecute under an ‘administering’ theory in a way that does not also
constitute either ‘dispensing’ or ‘distributing’ under the federal sentencing
guidelines.” Id. at 461-62.
      Torres-Salas also raises an argument that is foreclosed by our holding in
United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), that an
enhancement under § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug
trafficking offense is warranted regardless whether a conviction for the prior
offense required proof of remuneration or commercial activity.
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2